Citation Nr: 0108616	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the appellant is entitled to service connection 
for the cause of the veteran's death for the purpose of 
receiving Dependency and Indemnity Compensation (DIC) 
benefits.

2.  Whether the appellant is eligible for Dependents' 
Education Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.

3.  Whether the appellant is entitled to accrued benefits on 
the basis that he was permanently incapable of self-support 
by his 18th birthday.

4.  Whether the appellant timely filed a claim for 
nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1941 to 
September 1942.  He died on May [redacted], 1994.  The appellant is 
his surviving son.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from March 1999, July 
1999, and January 2000 decisions, in which the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) denied the appellant entitlement to nonservice-connected 
burial allowance, entitlement to accrued benefits on the 
basis of permanent incapacity for self-support, entitlement 
to service connection for the cause of the veteran's death, 
and entitlement to Chapter 35 benefits.  

The Board addresses the issues of whether the appellant is 
entitled to service connection for the cause of the veteran's 
death for the purpose of receiving DIC benefits and whether 
the appellant is eligible for DEA benefits under Chapter 35, 
Title 38, United States Code, in the Remand section of this 
decision.

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in April 2000, the appellant 
indicated that he wished to appear personally at a hearing at 
the RO before the Board.  The RO acknowledged the appellant's 
request and informed him that, with his consent, the RO 
proposed to conduct the hearing using video-conferencing 
techniques.  In a statement received in May 2000, the 
appellant agreed to such a hearing and waived his right to an 
in-person hearing.  In response, the RO scheduled the 
appellant for a videoconferencing hearing in July 2000, but 
the appellant did not attend.  Inasmuch as the appellant 
failed to appear for the scheduled Board hearing and a timely 
request for postponement was not received and granted, the 
hearing request is considered withdrawn and this case is 
deemed ready for Board review.  See 38 C.F.R. § 20.704(d) 
(2000).

The Board further notes that, in two statements received in 
February 2000, the veteran's widow appears to be raising a 
claim of entitlement to VA benefits on behalf of her deceased 
husband.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claims for accrued and burial benefits 
and has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of those claims.

2.  The appellant was not permanently incapable of self-
support prior to his 18th birthday. 

3.  The veteran died in May 1994.

4.  The RO received the appellant's claim for nonservice-
connected burial benefits in January 1999.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy criteria for entitlement to 
accrued benefits on the basis that the appellant was 
permanently incapable of self-support by his 18th birthday.  
38 U.S.C.A. §§ 101(4)(A), 5121 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.57(a), 3.1000 (2000).

2.  The appellant did not timely file a claim for nonservice-
connected burial benefits.  38 U.S.C.A. §§ 2302, 2304 (West 
1991); 38 C.F.R. §§ 3.1600, 3.1601 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the appellant is 
entitled to accrued benefits on the basis that he was 
permanently incapable of self-support by his 18th birthday, 
and to nonservice-connected burial benefits.  During the 
pendency of the appellant's appeal, a bill was passed that 
enhances the VA's duty to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

The RO has not developed or considered the appellant's 
accrued and burial benefits claims pursuant to the VCAA, but 
the Board believes that the RO has taken action that is 
consistent with the notification and assistance provisions of 
the VCAA.  Therefore, the Board's decision to proceed to an 
adjudication of these claims on the merits does not prejudice 
the appellant in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  First, in letters 
dated November 1998, January 1999, April 1999, and January 
2000, the RO informed the appellant of the evidence needed to 
substantiate his claims and requested his assistance in 
obtaining such evidence.  Second, the appellant responded to 
this information by submitting letters from his cousin and an 
acquaintance in support of his claims and by informing the RO 
that there was no other outstanding evidence to be obtained.  
In light of these facts, the Board is satisfied that the VA 
has fulfilled its duties to notify the appellant of the 
evidence needed to substantiate his claims for accrued and 
burial benefits and to assist him in obtaining and fully 
developing all of the facts relevant to those claims.  

I.  Accrued Benefits

The appellant seeks accrued benefits on the basis that, 
during the veteran's lifetime, he was disabled and relied 
upon the veteran for care and support.  Upon the death of a 
veteran, his lawful surviving child may be paid periodic 
monetary benefits to which the veteran was entitled at the 
time of his death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 (2000); 
see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

The term "child" means an unmarried person who is under the 
age of eighteen; who, before reaching the age of 18 years, 
became permanently incapable of self-support; or who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
1991); 38 C.F.R. § 3.57(a) (2000).

In this case it is apparent that the appellant does not meet 
the statutory definition of "child" for VA purposes and is 
therefore not entitled to accrued benefits.  First, according 
to the appellant's birth certificate, the appellant was born 
in 1955.  He is thus not under the age of eighteen or twenty-
three.  Moreover, although the veteran has submitted April 
1999 statements from his cousin and an acquaintance 
confirming that the appellant was dependent on the veteran 
during the veteran's lifetime and had multiple health 
disorders since childhood, he has not submitted medical 
evidence specifically establishing that he was permanently 
incapable of self-support prior to his 18th birthday.  In a 
written statement submitted in November 1998, the appellant 
indicated that, as a child, his parents had taken him to many 
clinics, but records of these visits were unavailable as 
these clinics had closed down.  In addition, during a July 
2000 interview with a representative at the RO, the veteran 
admitted that he was not disabled prior to his 18th birthday.  
He explained that he had been receiving disability benefits 
from the Social Security Administration for approximately 
three years.  

The statutory and regulatory criteria governing entitlement 
to accrued benefits are clear and specific, and the Board is 
bound by them.  Pursuant to these criteria, there is no basis 
upon which to grant the appellant accrued benefits.  The 
appellant no longer claims, and the medical evidence does not 
establish, that the appellant was permanently incapable of 
self-support prior to his 18th birthday.  As the law in this 
case is dispositive, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

II.  Burial Benefits

The appellant seeks burial benefits to cover expenses 
associated with the death of his father, the veteran.  During 
his lifetime, the veteran was not service connected for any 
disabilities.  If a veteran's death is not service connected, 
a burial allowance and/or plot or interment allowance may be 
paid provided certain criteria are met.  38 U.S.C.A. § 
2302(a) (West 1991); 38 C.F.R. § 3.1600(b), (f) (2000).  
However, claims for reimbursement or direct payment of burial 
expenses under 38 C.F.R. § 3.1600(b) and plot or internment 
allowance under 38 C.F.R. § 3.1600(f) must be received by the 
VA within two (2) years after the permanent burial or 
cremation of the body.  38 U.S.C.A. § 2304 (West 1991); 38 
C.F.R. § 3.1601 (2000).

In this case, the record reflects that the veteran died in 
May 1994.  There is no evidence indicating that there was a 
delay in the veteran's burial.  The RO received the 
appellant's claim for nonservice-connected burial benefits in 
January 1999, close to five years after the veteran's death.  
Inasmuch as the appellant's claim was not received within two 
years after the permanent burial or cremation of the 
veteran's body, the VA may not reimburse the appellant for 
expenses associated with the veteran's burial.

The Board acknowledges the appellant's argument set forth in 
a written statement dated March 1999 that he filed the burial 
claim in an untimely manner because he has memory lapses.  
However, again, in this case, the statutory and regulatory 
criteria governing entitlement to burial benefits are clear 
and specific, and the Board is bound by them.  Pursuant to 
these criteria, there is no basis upon which to grant the 
appellant nonservice-connected burial benefits.  As the law 
in this case is dispositive, the claim must be denied based 
on a lack of entitlement under the law.  Sabonis, 6 Vet. App. 
at 430. 


ORDER

The appellant not having established that he was permanently 
incapable of self-support by his 18th birthday, his claim of 
entitlement to accrued benefits is denied. 

The appellant not having timely filed a claim for nonservice-
connected burial benefits, the claim is denied.


REMAND

The remaining issues before the Board are entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DEA benefits.  Additional development by the 
RO is necessary before the Board can decide whether the 
appellant is entitled to these benefits.

First, it is unclear whether the appellant's appeal with 
regard to the remaining issues has been properly perfected 
for appellate review.  The RO denied the appellant 
entitlement to service connection for the cause of the 
veteran's death and to DEA benefits in January 2000.  The 
same day, and before the appellant had an opportunity to 
initiate an appeal of the RO's decision, the RO issued the 
appellant a statement of the case pertaining to the issues 
denied that day.  Thereafter, the appellant submitted a blank 
VA Form 9 (Appeal to Board of Veterans' Appeals) that can be 
construed as a notice of disagreement.  In light of these 
facts, on Remand, the RO should take any action needed to 
perfect properly the appellant's appeal.  If the RO 
determines that the VA Form 9 is inadequate to initiate or 
perfect an appeal with regard to the remaining issues, it 
should notify the appellant of this fact and provide him an 
opportunity to respond thereto. 

Second, as previously indicated, while the appellant's appeal 
was pending, a bill was passed that enhances the VA's duty to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  Where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1990).  In this case the VCAA fundamentally alters the 
VA's duties to notify and assist the appellant, and this 
alteration appears to favor the appellant in his claim for 
service connection for the cause of the veteran's death.  
Therefore, readjudication of that claim is in order.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Entitlement to service connection for the 
cause of a veteran's death is warranted when a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (2000).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

In this case, the veteran died on May [redacted], 1994 at the age of 
77.  At the time of his death, he was an inpatient at Oak 
Forest Hospital.  His Certificate of Death notes the 
immediate cause of death as septic shock due to urinary tract 
infection.  It also notes ventilator dependent as another 
significant condition that contributed to the veteran's 
death, but did not result in the underlying cause.  

At present, the claims file does not contain records of the 
veteran's last hospitalization at Oak Forest Hospital.  Under 
the VCAA, the assistance provided to a claimant shall include 
obtaining relevant records (including private records) that 
the claimant adequately identifies.  The VA is not required 
to assist if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  In this case, the 
appellant asserts that the veteran died as a result of lung 
problems that first manifested in service.  Service medical 
records confirm that the veteran was treated for lung 
complaints and diagnosed with pulmonary tuberculosis in 
service.  Considering this fact in conjunction with the 
finding on the veteran's death certificate that the veteran's 
ventilator dependency was a contributing factor in his death, 
the Board believes that a reasonable possibility exists that 
records of the veteran's last hospitalization would aid in 
substantiating the appellant's claim.  Accordingly, on 
Remand, the RO should contact the appellant and request him 
to authorize the release of such records to the VA in support 
of his claim.  The RO should also ask the appellant to assist 
in obtaining records of any other lung treatment rendered to 
the veteran after he was discharged from service.  

Once the RO has completed all of the development requested, 
it should determine whether, pursuant to the VCAA, the 
appellant's claims file should be transferred to an 
appropriate medical specialist for an opinion as to the cause 
of the veteran's death.  The RO should also determine whether 
any other development is needed to comply with the VCAA's 
duty to assist provisions.

Finally, the appellant's claim for DEA benefits is 
inextricably intertwined with his claim for service 
connection for the cause of the veteran's death.  Therefore, 
a decision on the former claim is deferred until the RO 
completes the development requested in association with the 
latter claim.

This case is REMANDED to the RO for the following 
development:

1.  The RO should review the procedural 
documents of record and, if appropriate, 
take any action needed to perfect 
properly the appellant's appeal with 
regard to the issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DEA 
benefits.  If the RO determines that the 
VA Form 9 received in April 1999 is 
inadequate to initiate or perfect the 
appeal of the RO's denial of these 
issues, it should notify the appellant of 
this fact and provide him an opportunity 
to respond thereto.  

2.  The RO should contact the appellant 
and request him to furnish the names and 
addresses of all medical providers who 
treated the veteran's lung disease 
following his discharge from service and 
the specific dates of that treatment. 

3.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of the treatment identified by 
the appellant as well as records of the 
veteran's last hospitalization at Oak 
Forest Hospital in 1994. 

4.  Thereafter, if deemed appropriate, 
the RO should transfer the veteran's 
claims file to a VA medical specialist 
for the purpose of ascertaining the cause 
of the veteran's death.  The RO should 
request the specialist to review the 
entire claims file and based on the 
evidence contained therein offer an 
opinion as to whether it is at least as 
likely as not that a disability of 
service origin caused, hastened, or 
substantially and materially contributed 
to the veteran's death.  The specialist 
should express clearly the rationale on 
which his or her opinion is based.

5.  If applicable, the RO should then 
review the opinion to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

7.  Finally, the RO should readjudicate 
the appellant's claims for service 
connection for the cause of the veteran's 
death and for DEA benefits.  If the RO 
denies either benefit sought, it should 
provide the appellant a supplemental 
statement of the case and an opportunity 
to respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to ensure that the appellant is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The appellant has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



